DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
Response to Arguments
Applicant’s arguments, see pages 7-14, filed 06/14/2022, with respect to the rejection(s) of claim(s) 1-14 under 102 and 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Scharf et al (U.S. PG Pub 20160151639 A1) in view of Wells et al (U.S. PG Pub 20110295331 A1).
In view of the new rejections applied claim 15 is not rejoined.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to an electromagnetic wave stimulation device for stimulating target tissue.
II. Claim 15, drawn to a system having a stimulation unit and a second masking unit for protecting remote tissue.
The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed Group I requires that need for a selector, comprising a masking device, wherein the masking device is a layer component of the housing of the device. Group I also does not require any fixation devices used to secure stimulation device to a tissue region. Group II however, does not require that the masking device be a layer component on the housing as required by Group I, and instead it requires a second separate mechanism that is used to block an area of tissue that the masking device is fixed to by a fixation device. This means that the masking device isn’t used to direct or control the electromagnetic waves as they are emitted from the device as in Group I, but rather blocks a region of tissue that the masking device is fixed to, while the electromagnetic waves target the surrounding tissue. The first and second fixation devices also limit the ability for the masking device and stimulation device to adjust and change the target tissue area, as once the first and second unit are affixed to an area, the target and area of stimulation cannot be changed without removing the fixation devices. They are drawn to two distinct invention that have a materially different design and can function differently.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a.	The inventions have acquired a separate status in the art in view of their classification;
b.	The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c.	The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
d.	The prior art applicable to one invention would not likely be applicable to another invention;
e.	The inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Kerry Sisselman on March 7th 2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 15 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al (U.S. PG Pub 20160151639 A1) in view of Wells et al (U.S. PG Pub 20110295331 A1).
Regarding claim 1, Scharf teaches a stimulation system, comprising: a housing ([0195] teaches the implantable stimulation device comprising a housing and shaft; [0271] teaches an implantable housing and shaft containing the components of the device; [0273]; [0279] teaches the therapy device comprising a housing and shaft; [0283] teaches the proximal end of the device housing including a controller; Fig 5 elements 120 and 110 teaches an implantable housing and shaft containing the components of the device; Fig 7 element 620 and 610 teaches an implantable housing and shaft; Fig 10 element 720 and 610 teaches a housing comprising a controller and a shaft containing the components of the device); an energy source housing ([0191]; Fig 5 teaches the implantable housing containing a power supply and receiving information from an external controller;); an electronics unit with a controller disposed in said housing ([0286] teaches that the implanted housing can contain an electronic module); an actuator connected with at least one of said electronics unit and said energy source housing ([0191]; Fig 5 teaches the implantable housing containing a power supply connected to light delivery elements (actuators) 155 and receiving information from an external controller; [0286] teaches that the implanted housing can contain an electronic module connected to light delivery elements (actuators) 155), said actuator being configured to emit electromagnetic waves for stimulation of genetically manipulated tissue (Fig 1 elements 155 a and 155b teach actuators being connected an energy source; Fig 5 elements 155 and 195; Fig 10 elements 555 teach actuators configured for emitting electromagnetic waves are connected to an energy source; [0166]; [0200] teaches the energy delivery elements 555 are constructed to deliver light energy and another form of energy; [0341] teach that functional elements can include electrodes for emitting electrical stimulation connected to a power supply); wherein the stimulation system is provided for at least temporary implantation in a human or animal body, and said controller is configured to control a stimulation of tissue by the electromagnetic waves of said actuator ([0064] teaches at least a portion of the device is implanted; [0067]; Fig 5 teaches an implantable device; [0147] teaches an implantable housing; [0154]; [0159]; [0163]; [0205] teaches the device can be implanted for a temporary time frame; [0323]); a selector configured to select an area of the tissue for stimulation, said selector including at least one masking device configured for masking an area of the tissue ([0028] teaches that the device comprises clad and uncladded segments; [0035] teaches that the shaft comprises a part of an unclad optical fiber such that light is emitted from the unclad portion; [0041] teaches the optical fiber comprises a first portion that is clad and a second portion that is unclad, and at least one or more translucent portions on the shaft; [0143] teaches that the light emitting fibers including portions covered by an opaque covering and portions not covered by the opaque material, wherein light emanates from the unclad portion; [0145]; [0157] teaches the shaft comprising at least one translucent portion; [0255]; [0267]; [0282] teaches that the energy delivery elements 555 can be comprised by one or more unclad portions; [0303] teaches the shaft comprising at least one or more translucent portions); and wherein said masking device is formed by a part of said housing, said masking device formed as a covering layer including one or more openings through said masking layer, said electromagnetic waves radiated onto treated tissue only with an effective area defined by said one or more openings ([0041] teaches the shaft comprising a translucent portion; [0143]; [0157]; [0254]-[0255] teaches light emanating from the unclad energy delivery openings; [0257] teaches the light delivery elements exit through a side hole in the exterior of the shaft; [0267]; [0282] teaches that the energy delivery elements 555 can be comprised by one or more unclad portions; [0303] teaches the shaft comprising at least one or more translucent portions; Fig 7 elements 555a teaches an unclad portion wherein the light is emanating from; Fig 10 elements 555 teaches a plurality of spaced energy delivering elements wherein these elements are unclad portions of the shaft). However, Scharf fails to specifically teach that the effective area defined by the opening are cones.
Wells teaches a device in the same field on invention, wherein an implantable device for optical stimulation has the optical stimulation emitted through windows in the housing such that the emitted light is shaped as a cone, such that electromagnetic waves (light stimulation) radiated onto treated tissue only with an effective cone defined by said one or more openings ([0138] teaches that the light signals collimated, focused and/or guided by optics e.g., a lens or other suitable optical device; [0164] teaches the optical windows 622, 625, and 628 include microlenses between the gratings and the target tissue in collimated, diverging, or converging patterns. In some embodiments, the microlenses direct light in circular path. In some embodiments, the window is hermetically sealed to the waveguide for output, and optionally may have a shape configured to shape the optical beam; [0168]; [0230] teaches using one or more optical lenses to shape the optical beam, such as focused and divergent lenses; Fig 4 illustrates delivering light from optical fibers wherein the delivered light stimulation is in the shape of a cone, either focused or diverging; Fig 6A illustrates the implanted system comprising windows 622, 625, and 628 wherein optical stimulation beams 621, 624, and 627 are emitted through the housing in a cone shape to stimulate the target tissue; Fig 7A illustrates emitting the stimulation light therapy in cone shaped beams towards the target tissue using waveguide tips such as lenses to control the beam shape; Fig 8A illustrates the implanted system comprising windows 822, 825, and 828 wherein optical stimulation beams 821, 824, and 827 are emitted through the housing in a cone shape to stimulate the target tissue; 31 illustrates the plurality of controllable optical emitters each emitting light in a cone shaped beam; Fig 23B illustrates light being reflected from a lumen through a notch and out towards a target tissue, wherein the beam has an cone shape; Fig 24c).
It would have obvious to one of ordinary skill in the art, before the effective filling date, to have modified Scharf, to utilize an optical element and transparent opening with which the optical stimulation beam is emitted from, in order to shape the beam and direct the light in a circular path, such that the treated tissue is only within effective cones defined by said one or more openings, a taught by Wells, in order to have greater control of the treatment area, and prevent stimulation to unwanted tissue areas.
Regarding claim 2, the modified invention of Scharf teaches claim 1, wherein said actuator is configured to emit the electromagnetic waves in at least one emission direction [0016]-[0017] teaches the light delivery elements can be constructed and arranged to direct light towards at least one of a tissue or fluid; [0041] teaches light delivery elements being optical fibers constructed to emit light towards a target; [0065]; [0156] teaches the light delivery elements directing light towards a target tissue; [0192]; [0266] teaches the energy delivery elements are constructed and arranged to direct light emissions in a chamber of the heart; [0295]; [0300]-[0302];  Fig 1 arrows illustrate light being emitted through by the optical fibers through the shafts in a direction; Fig 2A  arrows illustrate light being emitted through by the optical fibers through the shafts in a desired direction; Fig 5A; Fig 6; Fig 7), and the selector is configured to control the emission direction of said actuator ([0041] teaches the shaft comprises translucent portions for directing the emission direction/area of the optical fiber(s); [0254]-[0255] teaches light emanating from the unclad energy delivery openings; [0282] teaches that the energy delivery elements 555 can be comprised by one or more unclad portions; [0303] teaches the shaft comprising at least one or more translucent portions).
Regarding claim 3, the modified invention of Scharf teaches claim 1, wherein said actuator is configured to emit the electromagnetic waves in a solid angle of less than 4π ([0028] teaches a light delivery element comprising a lens and cladded segment for controlling the direction of the light. Since these elements are used to block light rays and converge the light to a certain area or direction, the solid angle would be less than a solid angle of 4π; [0294] teaches the light delivery element can comprise a lens to deliver light in any directions from the balloon. Since the lens can be used to direct the light in a certain direction rather than in all directions, the solid angle would be less than 4π; [0257] teaches the delivery elements can emit light directed through a side exit hole acting an aperture limiting the area of light that can pass through; Fig 7 element 155a; [0175]; [0260]-[0261]).
Regarding claim 4, the modified invention of Scharf teaches claim 1, wherein said masking device is configured to change a solid angle with which said actuator emits the electromagnetic waves actuator ([0041] teaches the shaft comprises translucent portions for directing the emission direction/area of the optical fiber(s); [0254]-[0255] teaches light emanating from the unclad energy delivery openings; [0282] teaches that the energy delivery elements 555 can be comprised by one or more unclad portions; [0303] teaches the shaft comprising at least one or more translucent portions).
Regarding claim 5, the modified invention of Scharf teaches claim 1, wherein said masking device comprises at least one filter for blocking: electromagnetic radiation of certain frequency ranges; or electromagnetic radiation of certain polarization directions ([0027]; [0028]-[0029] teaches the light delivery elements can comprise an optical element such as a lens, filter, diffractor, mirror, or prism; [0030] teaches the shaft can comprise a florescent material coating; [0141]; [0156] teaches the shaft having a light scattering coating of titanium dioxide; [0157] teaches a florescent coating on the inner or outer part of the shaft. It also teaches the shaft having a translucent portion wherein the material is translucent to one or more wavelengths of light; [0185]; [0253]; [0267]; [0293]; [0303] teaches a translucent shaft being translucent to one or more wavelengths; [0322]).
Regarding claim 6, the modified invention of Scharf teaches claim 1, herein said masking device is at least one of the following: connected with said actuator; or affixed to said actuator; or forming a unit with said actuator [0028] teaches the optical fiber is clad in an opaque material;[0143] teaches the optical fibers comprising an opaque cladding; [0254]-[0255] teaches light emanating from the unclad energy delivery openings; [0282] teaches that the energy delivery elements 555 can be comprised by one or more unclad portions) ; or in contact with the area of the tissue ([0041] teaches the shaft comprises translucent portions for directing the emission direction/area of the optical fiber(s); [0303] teaches the shaft comprising at least one or more translucent portions, wherein the outer part of the shaft is in contact with the area of tissue after implantation/insertion).
Regarding claim 8, the modified invention of Scharf teaches claim 1, wherein said selector is configured to arrange said actuator in such a way that, when the stimulation system is implanted, an object in the environment serves to mask at least one area of the tissue, so that the intensity of the stimulation for the area is reduced or equal to zero. This is an inherent property of the device and the selector. The device as claimed is configured to be implanted anywhere in the body and by the nature of human tissue, the stimulus will be masked and reduced to an intensity of zero, as it travels further from the site of origin through the tissue, and at least a portion of the body will be not receiving the stimulus.
Regarding claim 9, the modified invention of Scharf teaches claim 1, wherein the area of the tissue for stimulation is varied by adapting said masking device ([0026] teaches rotating the light delivery element to change the area that the light is emitted over; [0028] teaches the optical element comprising a rotating assembly to change the direction and area that the light is emitted over; [0156] teaches that a portion of the light delivery elements can be configured to rotate to distribute light over a larger area; [0198] teaches rotating the optical fibers or light delivery elements to deliver light in a circumferential pattern;  [0226]; [0322]).
Regarding claim 10, the modified invention of Scharf teaches claim 1, wherein said selector has a support structure that is connected with said housing, and said actuator is connected with said support structure ([0036]; [0139] teaches that the shaft can comprise rigid portions, which would act as a support that is connected to the translucent material and the cladded optical fibers contained within the shaft; [0190]; [0252]; [0288]; [0322]; [0026] teaches a rotating assembly connected to the light delivery elements and rotate the cladded optical fibers and shaft; [0028] teaches wherein the optical elements can be rotated by a connected rotating assembly; [0156] teaches the device having a rotating assembly connected to at least a portion of the light delivery elements; [0198] teaches that a rotating assembly connected to a fiber to control the pattern and distribution of light from an optical fiber; [0266]. The applicant provides no clear structural limitation to the support either in the specification, or claims and is interpreted to be any element connected to the selector that helps control the position and direction of emission from the actuator).
Regarding claim 11 the modified invention of Scharf teaches claim 10, wherein said support structure is disposed to limit an emission angle of the electromagnetic waves emitted by said actuator. ([0036]; [0139] teaches that the shaft can comprise rigid portions, which would act as a support that is connected to the translucent material and the cladded optical fibers contained within the shaft. The rigid portions of the shaft would control the degree of bend that shaft can have and therefore impact the angle of the emissions in respect to the targeted tissue; [0190]; [0252]; [0288]; [0322]; [0026] teaches a rotating assembly connected to the light delivery elements and rotate the cladded optical fibers and shaft; [0028] teaches wherein the optical elements, such as a lens or mirror can be rotated by a connected rotating assembly and therefore changing the emissions angle; [0156] teaches the device having a rotating assembly connected to at least a portion of the light delivery elements; [0198] teaches that a rotating assembly connected to a fiber to control the pattern and distribution of light from an optical fiber, this rotation would change the angle that the light can be emitted; [0266]. The applicant provides no clear structural limitation to the support either in the specification, or claims and is interpreted to be any element connected to the selector that helps control the position and direction of emission from the actuator)
Regarding claim 12, the modified invention of Scharf teaches claim 1, wherein said actuator comprises at least one first actuator and one second actuator ([0051] teaches the light delivery elements comprises one or more light delivery elements each optically attached to one or more optical fibers; [0071]; [0138] teaches the device can comprise one or more light delivery elements; [0144] teaches the light deliver element can comprise one or more light delivery elements; [0148] teaches one or more light delivery elements connected to a light source configured to provide light a single or multiple wavelengths; [0152]; [0163]; [0174]; [0176]-[0180] teaches different light delivery elements are optically connected to one or more optical fibers; [0200]; [0204]; [0247]; [0254]; [0255] teaches multiple optical fibers being positioned within the central lumen; [0257]; [0266]; [0278] teaches one or more functional elements and one or more light delivery elements; [0282]; [0300]; [0314]; [0322] Fig elements 151 a and 151b illustrate multiple actuators; Fig 2 elements 157 teach multiple optical elements for emitting light; Fig 7 elements 651a, 651b, and 695 illustrates multiple optical fibers and a functional element; Fig 10 elements 555a-d).
Regarding claim 13, the modified invention of Scharf teaches claim 12, wherein first and second actuators are configured to emit electromagnetic waves with different frequencies and/or different polarization ([0148] teaches one or more light delivery elements connected to a light source configured to provide light at single or multiple wavelengths; [0183]; [0201]; [0260]; [0261]; [0295]-[0296] teaches the one or more light delivery elements constructed to deliver multiple wavelengths).
Regarding claim 14, the modified invention of Scharf teaches claim 1, further comprising a device for focusing the electromagnetic radiation of said actuator ([0028] teaches the optical element being a lens; [0293] teaches the light delivery element comprising an optical element such as a lens; [0141]). However, Scharf does not explicitly teach that the lens is a lens configured to focus the electromagnetic waves, lenses used for focusing light are commonly known in the art.
Wells teaches a device in the same field of invention, wherein the light is emitted through a lens/ optical waveguide that focuses the emitted light ([0126] teaches using a focusing element such as a lens to guide and shape the optical stimulation beam emitted; [0154] teaches using a lens type for focusing the emitted light in an axial direction; Fig 4 illustrates a focused light beam 85 using an optical waveguide).
 It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified the optical elements of Scharf to be a focusing lens, as taught by Wells, in order to control the area direction, and pattern of the light emitted to ensure the therapy is focused on a targeted region.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792